Title: To James Madison from Thomas Bulkeley, 20 April 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


20 April 1801, Lisbon. Encloses statements on three American ships captured and taken into Lisbon. The Atlas has been detained for seven months while case is tried in London. Hostilities between Spanish and Portuguese have not begun. In consequence of his further efforts, quarantine on U.S. vessels has been raised. Offers congratulations to president on his election. Owing to shortage of wheat and flour, government has ordered the country searched for supplies “in the hands of Monopolizers.” A schooner from Baltimore has lately arrived with 510 barrels of flour.
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 3 pp.; in a clerk’s hand, unsigned. Text from copy sent with Bulkeley to JM, 7 June 1801. Enclosures (4 pp.) relate to the capture of the Atlas and other vessels.



   
   A full transcription of this document has been added to the digital edition.

